Name: Commission Regulation (EEC) No 2150/84 of 18 July 1984 amending Regulation (EEC) No 2874/82 on the monitoring by the Community of exports of certain steel products to the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31.7 . 84 Official Journal of the European Communities No L 202/23 COMMISSION REGULATION (EEC) No 2150/84 of 18 July 1984 amending Regulation (EEC) No 2874/82 on the monitoring by the Community of exports of certain steel products to the United States of America Whereas Article 6 of the Arrangement stipulates that the Community should inform the United States of any infringement of the rules concerning export licences , HAS ADOPTED THIS REGULATION : Article 1 Regulation ( EI C) No 2874/82 is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Coal and Steel Community , Having regard to Council Regulation (EEC) No 2870/82 of 21 October 1982 on the restriction of exports of certain steel products to the United States of America ('), as amended by Regulation (EEC) No 2190/83 (2), and in particular Article 5 (6) thereof, Whereas Commission Regulation (EEC) No 2874/ 82 (3 ) laid down the procedures for monitoring exports of certain steel products to the United States of America ; Whereas Appendix B to the Arrangement concluded with the United States of America concerning trade in certain steel products (4) (hereinafter referred to as 'the Arrangement '), as amended by exchange of letters ( 5), stipulates that the list of NIMEXE head ­ ings covered by the Arrangement is subject to fur ­ ther verification and amendments to be agreed upon by experts of both parties ; Whereas such verifications have revealed a need to specify more closely the products covered by the Arrangement by quoting the appropriate NIMEXE codes ; 1 . Article 1 is replaced by the following : 'Article 1 1 . For each of the categories of products ori ­ ginating in the Community , such categories being defined in Annex I , export licences as provided for in Article 5 of Regulation (EEC) No 2870/82 shall be issued free of charge by the competent authorities in the Member States (hereinafter referred to as "the issuing authorities"), subject to the conditions provided for by the said Article 5 . Licences shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions laid down in Annex IV. For each export of products of the categories referred to in the first subparagraph, the exporter must make out an export certificate on a form conforming to the specimen set out in Annex III and respecting the provisions laid down in Annex IV. 2 . Export certificates shall be drawn up as fol ­ lows : (a) each certificate may refer to only one li ­ cence or one extract from a licence ; (b) the description of the category shall be accompanied by its number ; (c) the description of the products in box 5 of the copy of the certificate shall include the NIMEXE codes ; (d) the letter "T" shall be placed after the figures for tonnes and before any fractions thereof ; Whereas certain technical changes should be made to Regulation (EEC) No 2874/82 in order to improve the effectiveness of the monitoring system ; Whereas experience has shown that procedures should be laid down for notifying the administrative departments and undertakings concerned in order to ensure that the quantitative limits on steel exports are observed ; ') OJ No L 307 , 1 . 11 . 1982 , p. 3 . 2 ) OJNoL 215 , 5 . 8 . 1983 , p. 10 . J ) OJ No L 307 , 1 . 11 . 1982, p. 56 . 4 ) OJ No L 307 , 1 . 11 . 1982, p. 13 . s ) OJ No L 215 , 5 . 8 . 1983 , p. 2 . No L 202/24 Official Journal of the European Communities 31 . 7 . 84 (e) each certificate shall comprise a single total ; those Member States and certificates and declarations accompanied by the stamp of those authorities .(f) the customs office accepting the export de ­ claration shall affix,in a legible manner, on both the original and copies of the certifi ­ cate its stamp bearing the name of the office and the date of acceptance ; (g) the number of each certificate shall be entered , in box 13 of the licence or extract thereof to which the certificate refers . Article 5 1 . Fully used licences shall be returned at the latest on the eighth working day after they have been fully used to the competent authority in the Member State which issued them . 2 . Unused or partially used licences shall be returned at the latest on the eighth working day following expiry of their period of validity to the authority in the Member State which issued them . 3 . Member States shall send to the Commis ­ sion a copy of fully used licences , or licences which have expired without being used or fully used , within eight days of the date on which they received them . 3 . An export licence shall be issued within 15 working days of the day on which the applica ­ tion is received . Licences may be issued only until the end of the second month of each cal ­ endar quarter. 4 . Export licences shall be valid for three months from the date on which they are issued . However, licences shall be valid only for exports to be carried out during the quota year ( 1984 or 1985 ) indicated in box 4 of the licences . However, where the Commission decides to apply Article 2 (3) of Regulation (EEC) No 2870/82 :  with effect from 15 November 1983 and in cases of anticipated use of licences , exports may be carried out during December 1983 and December 1984 . Licences may be issued from 1 November to 31 December of the year preceding that to which they refer,  where licences are carried over, the period of validity of licences expiring on 31 December 1983 and 31 December 1984 may be extended by two months by the authority which issued them,  where additional allocations are made in the event of shortages , licences valid for a period of six months may be issued ; the li ­ cences and the certificates corresponding to these licences shall be stamped with the words "special issue".' Article 6 1 . The original of the export licence and certi ­ ficate and the requisite copies thereof must be presented in support of the export declaration to the customs office in the Community in which formalities regarding exports of steel products to the United States of America are completed . This office shall : ( a ) attribute the quantity to be exported upon the original of the licence ; (b) endorse the original and copies of the certi ­ ficate, return the original to the titular holder of the licence or to his representative so that it may be presented to the customs authorities of the United States of America on importation , keep its own copy and for ­ ward the copies intended for the issuing authority of the export licence and the Commission . 2 . The copies of the certificates shall be for ­ warded to the Commission within three working days following the week in which the customs office endorsed them . 2 . Articles 4 to 7 are replaced by the following : 'Article 4 Licences or extracts from licences issued by the authorities of a Member State , and certificates and declarations accompanied by the stamp of those authorities , shall have the same legal value in each of the other Member States as such documents issued by the authorities of 3 . Where certificates are amended or cancelled with the authorization of the customs office which endorsed them, that office shall also for ­ ward to the authority which issued the export licence and to the Commission copies of certifi ­ cates thus amended or cancelled within three working days following the week in which the amendment or cancellation was authorized . 31.7 . 84 Official Journal of the European Communities No L 202/25 4 . Member States may provide for the for ­ warding of copies to the Commission to take place through a central organization appointed for this purpose . (b) the tonnages exported in the month preced ­ ing that referred to in point (a). 2 . The notifications from Member States shall include ': (a) a breakdown of the products by category in accordance with Annex I , and in respect of the information referred to in paragraph 1 (b), by NIMEXEcode also ; (b) a breakdown by licence-holder ; (c) an indication (in tonnes) for each product intended for temporary importation into the United States of America for re-export in the same state or without having been sub ­ ject to substantial transformation there . 3 . Within the first 15 days of each month Member States shall inform the Commission of the tonnages in respect of which licences expired during the preceding month . 4 . Member States shall forward to the Com ­ mission , without delay, a copy of each licence and any extract as soon as it has been issued . They shall also forward a copy of each amended or cancelled licence or extract as soon as it has been amended or cancelled . 5 . Where the Commission ascertains that a Member State has issued licences in excess of its allocation for a given category, it shall inform that State that those licences were issued in infringement of the rules and that any certifi ­ cates issued on the basis of those licences can ­ not be considered to be certificates within the meaning of Article 6 of the Arrangement . This information shall be published in the Offi ­ cial Journal of the European Communities . 6 . At the same time as they submit the monthly notifications provided for in para ­ graph 1 , Member States shall send to the Com ­ mission all relevant information concerning infringements of Regulation (EEC) No 2870/82 and of this Regulation and any penalties imposed .' Article 7 1 . Licence applications shall include the fol ­ lowing information :  a description of the products , specifying their category and NIMEXE code, in accordance with Annex I ; however, the NIMEXE code need not be specified if the applicant states that he wishes to transfer the licence requested, in which case the code shall be specified by the transferee ,  the quantity of products (in tonnes),  the exporter's name or trade name, address and telephone and telex numbers ,  the consignee's name or trade name and address ; however, these indications need not be specified if the applicant states that he wishes to transfer the licence requested, in which case they shall be given by the transferee ,  scheduled date(s) of export ,  where appropriate , an indication that the products are intended for temporary impor ­ tation into the United States of America and re-export in the same state or without having been subject to substantial transfor ­ mation . 2 . The exporter shall declare that the goods are of Community origin and that the information on his licence application is accurate . 3 . The issue of a licence under the third sub ­ paragraph of Article 5 ( 1 ) of Regulation (EEC) No 2870/82 shall be conditional upon presenta ­ tion of a copy of the contract , unless the appli ­ cant states that he wishes to transfer the licence requested , in which case the copy shall be sup ­ plied by the transferee.' 4 . Annex I is replaced by the Annex to this Regu ­ lation . 3 . Article 9 is replaced by the following : 'Article 9 1 . Within the first 10 days of each month Member States shall notify the Commission of : (a ) the tonnages in respect of which licences were issued during the preceding month ; 5 . The following amendments are made to Annex IV : (a) ' including any extensions ' is inserted : No L 202/26 Official Journal of the European Communities 31.7 . 84  in the first line of point 1 , after 'extracts thereof ,  in the first line of point 4, after 'extracts thereof ; (b ) the following sentence is added to the second subparagraph of point 3 : ' It may be followed by additional numbers which Member States may deem necessary for statistical purposes .' Article 2 This Regulation shall enter into force on 1 Septem ­ ber 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1984 . For the Commission Etienne DAVIGNON Vice-President 31.7 . 84 Official Journal of the European Communities No L 202/27 ANNEX ANNEX I LIST OF IRON AND STEEL PRODUCTS CCT heading No NIMEXE code Description TS USA No Description CATEGORY 1 HOT-ROLLED SHEET AND STRIP A. CARBON STEEL Bars and rods  Surface-worked (for example, pol ­ ished, coated) 73.10-49 (') (7) (34) 73.10 D II 73.12 C II 73.12 C V b) 2 dd) 73.12-40 (2) (7) (34) 73.12-88 (2) (7) (34) 607.66-10 Plates and sheets of iron and steel , not cut , not pressed, and not stamped to non- rectangular shape (except as provided in item 609.17): Not coated or plated with metal and not clad : Other than black plate : Not pickled and not cold-rolled : Other than alloy iron or steel :  Plates in coils Sheets :  Having a minimum yield point of 40 000 lbs psi Other, in coils :  With untrimmed edges  Other  Other Pickled or cold-rolled : Other than alloy iron or steel :  Sheets , pickled but not cold-rolled 607.67-10 73.12C Vb)2ee) 73.12-89 (2) (7 ) (34) 20 30 40 Hoop and strip  Enamelled  Lacquered, varnished , painted or plas ­ tic-coated (other than those of a thick ­ ness of less than 0,50 mm, electrolyti ­ cally coated with chrome oxides or with chrome and chrome oxides , the thickness of the coating not exceeding 0,05 micrometre, whether or not var ­ nished, lacquered and and/or printed)  Further worked than clad , other than : copper-plated, nickel-plated or chrome-plated, aluminium-coated, lacquered , varnished, painted or plas ­ tic-coated and than those of a thick ­ ness of less than 0,50 mm, electrolyti ­ cally coated with chrome oxides or with chrome and chrome oxides , the thickness of the coating not exceeding 0,05 micrometre, whether or not var ­ nished , lacquered and/or printed Sheets and plates  Other than 'electrical ', silvered, gilded, platinum-plated or enamelled Bars and rods and hollow mining drill steel ; angles , shapes and sections (high carbon steel ):  Surface-worked (for example, pol ­ ished, coated) Hoop and strip (high carbon steel ):  Coated or otherwise surface-treated 607.83-42 73.13 B IV a) 73.13-62 O (34) (36) (4 ,) 608.19-20 Strip, of iron or steel , not cut, not pressed, and not stamped to non-rectangular shape (except as provided in item 609.17): Other than alloy iron or steel : Not over 0,01 inch in thickness : Hot-rolled Over 0,01 but not over 0,05 inch in thick ­ ness : Hot-rolled Over 0,05 inch in thickness : Hot-rolled 73.15 AVd)2 73.63-79 C )(34) 608.21-20 608.23-20 73.15 A VI c) 2 73.64-79 0 (M) No L 202/28 Official Journal of the European Communities 31.7 . 84 CCT heading No NIMEXE code Description TS USA No Description B. ALLOY STEEL 73.15 BVd)2bb) 73.73-89 (4) (5 ) (6) ( 34) Bars and rods (alloy steel):  Surface-worked (for example, pol ­ ished , coated), other than stainless or heat-resisting Hoop and strip (alloy steel):  Coated or otherwise surface-treated , other than stainless or heat-resisting 607.81-00 73.15 B VI c) 2 bb) Sheets and strip, of alloy iron or steel , not cut, not pressed , and not stamped to non- rectangular shape (except as provided in item 609.17), other than of tool steel or of stainless steel :  Sheets , not coated or plated with metal and not clad, other than black plate, not pickled and not cold-rolled  Strip, other than of heat-resisting steel :  Not over 0,01 inch in thickness  Over 0,01 but not over 0,05 inch in thickness  Over 0,05 inch in thickness 73.74-89 (4) (5 ) (34) 608.38-20 608.55-20 608.67-20 31.7 . 84 Official Journal of the European Communities No L 202/29 CCT heading No NIMEXE code Description TS USA No Description CATEGORY 2 COLD-ROLLED SHEET A. CARBON STEEL 73 . 10C 73.10 D II 73.10-30 ( «) (s) 73.10-49 (6) ( «) ( 3I )(34) Plates and sheets of iron or steel , not cut , not pressed, and not stamped to non ­ rectangular shape (except as provided in item 609.17): Not coated or plated with metal and not clad : Other than black plate : Pickled or cold-rolled, other than alloy iron or steel :  Plates  Sheets, painted or varnished Other sheets :  Having a minimum yield point of 40 000 lbs psi  Other 73.12 B II a) b) CII 73.12-25 (8) O 73.12-29 (8)( 10) 73.12-40 (8) (3I ) t 34) 607.83-20 607.83-50 607.83-55 607.83-60 Bars and rods  Not further worked than cold-formed or cold-finished  Surface-worked (for example, pol ­ ished, coated) Hoop and strip Not further worked than cold-rolled :  Other than in coils for the manufac ­ ture of tinplate, ' electrical '  Other than in coils for the manufac ­ ture of tinplate, other than 'electrical '  Enamelled Other than those of a thickness of less than 0,50 mm, electrolytically coated with chrome oxides or with chrome and chrome oxides , the thickness of the coat ­ ing not exceeding 0,05 micrometre, wheth ­ er or not varnished , lacquered and/or printed :  Lacquered, varnished , painted or plastic-coated  Other than those under the preceding indent and than : Copper-plated, nickel-plated or chrome-plated , aluminium-coated Sheets and plates Other than 'electrical ': C V b) 2 dd) ee) 73.12-88 (8) (3I ) (34) 73.12-89 ( «) (3i ) (34) 73.13 B IV a) 73.13-62 ( 8) (3I ) ( 34) ( 36)  Slivered , gilded, platinum-plated or enamelled High carbon steel 73.15 A Vc) d) 2 73.63-50 (") (8) 73.63-79 (6) (8) (3 ,)(34) Bars and rods and hollow mining drill steel ; angles, shapes and sections  Not further worked than cold-formed or cold-finished  Surface-worked (for example, pol ­ ished, coated) Hoop and strip  Not further worked than cold-rolled  Coated or otherwise surface-treated VI b) c)2 73.64-50 (8) 73.64-79 (8) (31 ) (34) No L 202/30 Official Journal of the European Communities 31.7 . 84 CCT heading No NIMEXE code Description TS USA No Description 73.15 B Vc) 2 cc) 73.73-55 (6) ( 8) (2I ) Alloy steel Bars and rods and hollow mining drill steel ; angles, shapes and sections :  Not further worked than cold-formed or cold-finished : Angles, shapes and sections other than those made from coils for re-rolling, universal plates, hoop, strip, sheets or plates ; bars and rods ; S , Pb and P steels ( free-cutting and other) B. ALLOY STEEL 73.15 B Vc)2cc) dd) d) 2 bb) 73.73-55 (5 ) (6) ( 8) ( 22) 73.73-59 (4) O (6)(8) 73.73-89 (4) (5 ) (6) (8) (31 ) (34) Alloy steel Bars and rods and hollow-mining drill steel ; angles, shapes and sections Not further worked than cold-formed or cold-finished : Angles, shapes and sections other than those made from coils for re-rolling, uni ­ versal plates, hoop, strip, sheets or plates ; bars and rods :  S, Pb and P steels (free-cutting and other)  Other than those under the preceding indent and than stainless or heat ­ resisting, high-speed steel  Surface-worked (for example, pol ­ ished, coated): Other than stainless or heat-resisting 607.93-20 Plates and sheets of alloy iron or steel , not cut , not pressed, and not stamped to non ­ rectangular shape (except as provided in item 609.17): Not coated or plated with metal and not clad : Other than black plate : Pickled or cold-rolled : Other than of tool steel and of stainless steel Sheets , other than of silicon electrical steel , other than heat-resisting steel 73.15 B VI b) 1 aa) bb) b) 4 c) 2 bb) 73.74-51 (5 ) ( 8) (9) 73.74-52 (5) ( ») (9 ) 73.74-59 (4 ) (5 ) (s ) 73.74-89 (4) (8 ) (3I )(34) Hoop and strip Not further worked than cold-rolled : ' Electrical ':  With a watt-loss , regardless of thick ­ ness , of 0,75 watt or less  Other  Other than : ' electrical ', stainless or heat-resisting, high-speed steel  Coated or otherwise surface-treated : Other than stainless or heat-resisting I 31.7 . 84 Official Journal of the European Communities No L 202/31 NIMEXE code CCT heading No Description TS USA No Description CATEGORY 3 PLATE A. CARBON STEEL ( INCLUDING CLAD PLATE) 73.10 D lb) Bars and rods  Not further worked than clad : Cold-formed or cold-finished  Surface-worked (for example, pol ­ ished, coated) 73.10-45 (6) (8 ) 73.10-49 (6) (-")I 607.66-15 Plates and sheets of iron or steel other than alloy, not cut , not pressed , and not stamped to non-rectangular shape (except as provided in item 609.17): Not coated or plated with metal and not clad : Other than black plate : Not pickled and not cold-rolled , plates other than in coils Clad Coated or plated with metal : Other than tinplate, tin coated sheets , terne plate and terne coated sheets : Plates , valued not over 10 cents per pound Plates , valued over 10 cents per pound 607.94-00 73.12C II III b) 73.12 C IV a) b) c) V a) 2 73.12-40 ( l2 ) ( l4) ( 32 ) 73.12-59 (8)( 12) 73.12-61 ( l2)( 14) 73.12-63 ( 12)( 14) 73.12-65 ( 12)( 14) 73.12-75 ( «) 608.07-10 608.11-00 Hoop and strip  Enamelled  Tinned, other than tinplate Zinc-coated or lead-coated :  Electrolytically zinc-coated (electro ­ galvanized)  Otherwise zinc-coated ( including hot ­ dipped galvanized)  Lead-coated Not further worked than clad : Cold-rolled Further worked than clad : Other than those of a thickness of less than 0,50 mm, electrolytically coated with chrome oxides or with chrome and chrome oxides , the thickness of the coat ­ ing not exceeding 0,05 micrometre , wheth ­ er or not varnished , lacquered and/or printed :  Copper-plated  Nickel-plated or chrome-plated  Aluminium-coated  Lacquered, varnished, painted or plas ­ tic-coated  Other V b) 2 aa) bb) cc) dd) ee) 73.12-81 ( 12)( 14) 73.12-85 ( 12)( 14) 73.12-87 (' 2 )(&gt; 4) 73.12-88 ( l2)( 14) (32 ) 73.12-89 ( l2)( 14) (42 ) Sheets and plates Other than 'electrical ' : 73.13 B IV a) 73.13-62 (-")  Silvered, gilded , platinum-plated or enamelled 73.15 A Vd) 1 bb) High carbon steel Bars and rods, hollow mining drill steel ; angles, shapes and sections  Not further worked than clad , cold- formed or cold-finished  Surface-worked (for example, pol ­ ished, coated) Hoop and strip  Not further worked than clad , cold- rolled 2 73.63-74 (6) ( «) 73.63-79 (6) (35 ) 73.64-75 ( «)73.15 A VI c) 1 bb) No L 202/32 Official Journal of the European Communities 31 . 7 . 84 TS USA No Description CCT heading No NIMEXE code Description 73.15 A VI c) 2 73.64-79 ( «)  Coated or otherwise surface-treated Alloy steel l Bars and rods 73 . 15 B Vd) 1 bb) 73.73-74 (6) ( 8) (. 6)  Not further worked than clad : Cold-formed or cold-finished d) 2 aa) 73.73-83 (6)( 16) (-")  Surface-worked ( for example, pol ished, coated) \ Stainless or heat-resisting bb) 73.73-89 (6) ( l6) (")  Other Hoop and strip 73 . 15 B VI c) 1 bb) 73.74-74 ( »)  Not further worked than clad : Cold-rolled Coated or otherwise surface-treated : 2 aa) 73.74-83 ( l6) ( «)  Stainless or heat-resisting bb) 73.74-89 ( 16) ( «)  Other B. ALLOY STEEL 607.78-00 Plates of alloy iron or steel , not cut , not pressed, and not stamped to non-rect ­ angular shape (except as provided in item 609.17): Not coated or plated with metal and not clad : Other than black plate : Not pickled and not cold-rolled : Other than of tool steel and of stainless steel Not coated or plated with metal and not clad : Other than black plate : Pickled or cold-rolled : Other than of tool steel or of stainless steel Coated or plated with metal , other than tin-plate, tin coated sheets , terne plate and terne coated sheets 607.9 -0073.15 B Vc)2cc) dd) 73.73-55 (6) (*) O 2) (22) 73.73-59 (4) (*) (, 2) Alloy steel Bars and rods  Not further worked than cold-formed or cold-finished : Angles, shapes and sections other than those made from coils for re-rolling universal plates , hoop, strip , sheets or plates ; Bars and rods  S, Pb and P steels (free-cutting and other)  Other than those under the preceding indent and than stainless or heat ­ resisting, high-speed steel Hoop and strip  Not further worked than clad, cold- rolled Coated or otherwise surface-treated :  Stainless or heat-resisting  Other 73.15 B VI c) 1 bb) 608.14-2073.74-74 (8)( 12) (' 8 ) 73.74-83 (8) (&gt; 2 ) (. 8) (32) 73.74-89 ( 12) 0 4) ('*) ( 32 ) 2 aa) bb) 31 . 7 . 84 Official Journal of the European Communities No L 202/33 CCT heading No NIMEXE code Description TS USA No Description CATEGORY 4 STRUCTURAL SHAPES A. CARBON STEEL 73.11 A II III a) 73.1 1-20 ( l9) 73.11-31 (&gt; 9 ) III b) 73.1 1-39 ( 19) Angles , shapes and sections , all the fore ­ going, of iron or steel , hot-rolled , forged , extruded, or drawn, or cold-formed or cold-finished, whether or not drilled , punched , or otherwise advanced : Hot-rolled, or cold-formed and weighing over 0,29 pound per linear foot : Not drilled, not punched, and not other ­ wise advanced other than alloy iron or steel : Having a maximum cross-sectional di ­ mension of 3 inches or more : Wide flange shapes or sections H-piles Other Other than wide flange shapes or sections Angles Channels Other Angles, shapes and sections  Not further worked than forged  Not further worked than cold-formed or cold-finished :  From coils for re-rolling, universal plates, hoop, strip, sheets or plates  Other than those from coils for re ­ rolling, universal plates , hoop , strip , sheets or plates Bars and rods and hollow mining drill steel ; angles, shapes and sections :  Not further worked than forged (high carbon steel )  Not further worked than cold-formed or cold-finished (high carbon steel )  Not further worked than cold-formed or cold-finished : Angles , shapes and sections other than those made from coils for re-rolling, universal plates , hoop, strip, sheets or plates ; bars and rods : S , Pb and P steels (free-cutting and other) (alloy steel ) 73.15 A Va) 73.15 A Vc) 73.63-10 C 9) (20) 73.63-50 (' 9) (2 ()) 73.73-55 (20) (2I )73,15 B Vc)2cc) 609.80-05 609.80-15 609.80-35 609.80-41 609.80-45 B. ALLOY STEEL 609.82-00 Angles , shapes and sections , all the fore ­ going of alloy iron or steel , hot-rolled , forged, extruded, or drawn, or cold ­ formed or cold-finished, whether or not drilled, punched , or otherwise advanced : Hot-rolled , or cold-formed and weighing over 0,29 pound per linear foot : Not drilled, not punched, and not other ­ wise advanced 73.15 B Va ) 1 73.15 B V a) 2 73.15 BY a ) 3 73.73-13 ( 20) 73.73-14 (M) 73.73-19 (20) Alloy steel Bars and rods and hollow mining drill steel ; angles, shapes and sections Not further worked than forged :  Stainless or heat-resisting  High-speed steel  Other than high-speed steel and than stainless or heat-resisting Not further worked than cold-formed or cold-finished : Angles , shapes and sections , made from coils for re-rolling, universal plates, hoop, strip, sheets or plates :  Stainless or heat-resisting73.15 BY c) 1 aa) 73.73-43 (20) No L 202/34 Official Journal of the European Communities 31.7 . 84 TS USA No Description CCT heading No NIMEXE code Description 73.15 B V c ) 1 bb) 73.73-49 (2(&gt;)  Other than stainless or heat-resisting Other angles , shapes and sections ; bars || and rods : 73.15 B Vc)2aa) 73.73-53 (20)  Stainless or heat-resisting 73.15 B V c ) 2 bb) 73.73-54 (2 «)  High-speed steel 73.15 B V c) 2 cc) 73.73-55 (2()) (22)  S, Pb and P steels (free-cutting and other) 73.15 B V c) 2 dd) 73.73-59 (20)  Other than those under the three preceding indents No L 202/3531 . 7 . 84 Official Journal of the European Communities CCT heading No NIMEXE code TS USA No DescriptionDescription CATEGORY 6 HOT-ROLLED BARS A. CARBON STEEL 73.10 D IF 73.10-49 (27) (29) 73.15 A Vd) 2 73.63-79 (27 ) (2 »)  Bars and rods, surface-worked (for ex ­ ample, polished , coated) High carbon steel  Bars and rods , and hollow mining drill steel ; angles, shapes and sections : sur ­ face-worked (for example , polished , coated)  Hoop and strip, coated or otherwise surface-treated Bars of steel (other than deformed con ­ crete reinforcing bars): Other than alloy steel : Not cold-formed : Not coated or plated with metal :  Flats  Rounds  Others 606.83-10 606.83-30 606.83-5073.15 A Vic ) 2 73.64-79 (7 ) (&gt; 2 ) P) (34) B. ALLOY STEEL 606.97-00 Bars of steel (other than deformed con ­ crete reinforcing bars): Alloy steel : Other than stainless and than tool steel : Not cold-formed Alloy steel Bars and rods and hollow mining drill steel ; angles, shapes and sections  Surface-worked (for example, pol ­ ished , coated) other than stainless or heat-resisting 73.15 B Vd)2bb) 73.73-89 (4) (27) (29) 3 . 7 . 84 Official Journal of the European Communities No L 202/35 CCT heading No NIMEXE code Description TS USA No Description CATEGORY 6 HOT-ROLLED BARS A. CARBON STEEL 73.10 D II 73.10-49 (27) (29) 73.15 A Vd) 2 73.63-79 (27) (29)  Bars and rods , surface-worked (for ex ­ ample, polished, coated) High carbon steel  Bars and rods, and hollow mining drill steel ; angles, shapes and sections : sur ­ face-worked (for example , polished , coated)  Hoop and strip, coated or otherwise surface-treated Bars of steel (other than deformed con ­ crete reinforcing bars): Other than alloy steel : Not cold-formed : Not coated or plated with metal :  Flats  Rounds  Others 606.83-10 606.83-30 606.83-5073.15 A Vic) 2 73.64-79 (7) (&gt; 2) (30)(34) B. ALLOY STEEL 606.97-00 Bars of steel (other than deformed con ­ crete reinforcing bars): Alloy steel : Other than stainless and than tool steel : Not cold-formed Alloy steel Bars and rods and hollow mining drill steel ; angles, shapes and sections  Surface-worked (for example, pol ­ ished, coated) other than stainless or heat-resisting 73.15 BVd)2bb) 73.73-89 (4) (27) (20) No L 202/36 Official Journal of the European Communities 31.7 . 84 CCT heading No NIMEXE code Description TS USA No Description CATEGORY 7 COATED SHEET (GALVANIZED AND OTHER) A. CARBON STEEL 73.10-45 O 0 (8 ) (32) 73.10-49 (5) (6) (8 ) ( 32 ) 73 10 D lb) II 73 12 C II 73.12 C IV a) 73.12 C IV b) 73.12 C V a) 2 608.07-30 Sheets of iron or steel , not cut , not pressed, and not stamped to non-rect ­ angular shape (except as provided in item 609.17): Coated or plated with metal : Other than tinplate, tin coated sheets , terne plate and terne coated sheets : Other than alloy steel :  Valued not over 10 cents per pound  Valued over 10 cents per pound Zinc coated :  Printed or varnished  Other : having a minimum yield point of 40 000 lbs psi  Other Aluminium coated  Other 73.12-40 (5 ) 0 (32 ) 73.12-61 0 0 73.12-65 0 0 73.12-75 (J ) 0 (32) Bars and rods  Not further worked than clad : cold- formed or cold-finished  Surface-worked (for example, pol ­ ished, coated) Hoop and strip  Enamelled  Electrolytically zinc-coated (electro ­ galvanized)  Zinc-coated (including hot-dipped galvanized), otherwise than electrolyti ­ cally  Not further worked than clad : Cold-rolled Further worked than clad : Other than those : Of a thickness of less than 0,50 mm, elec ­ trolytically coated with chrome oxides or with chrome and chrome oxides, the thick ­ ness of the coating not exceeding 0,05 mi ­ crometre, whether or not varnished, lac ­ quered and/or printed  Copper-plated  Nickel-plated or chrome-plated  Aluminium-coated  Lacquered , varnished , painted or plas ­ tic-coated  Other 608.13-10 608.13-20 608.13-30 608.13-40 608.13-50 73.12 C Vb) 2 aa) bb) cc) dd) ee) 73.12-81 0 0 73.12-85 (-) 0 73.12-87 0 ( ») 73.12-88 (5 ) (8) (32 ) 73.12-89 0 0 (32) 73.13 B IV a) 73.13-62 ( s ) P) (43) 73.63-74 0 0 Sheets and plates Other than 'electrical ', silvered , gilded , platinum-plated or enamelled High carbon steel Bars and rods and hollow mining drill steel ; angles, shapes and sections  Not further worked than clad : Cold-formed or cold-finished  Surface-worked (for example, pol ­ ished, coated) Hoop and strip  Not further worked than clad : Cold-rolled  Coated or otherwise surface-treated C) 32 73.15 A Vd) 1 bb) 2 VI c) J bb) 73.63-79 0 (6) 0 (32) 73.64-75 0 0 (32) 73.64-79 (5) 0 (32 ) 2 31.7 . 84 Official Journal of the European Communities No L 202/37 CCT heading No NIMEXE code Description TS USA No Description B. ALLOY STEEL AND TERNE PLATE AND SHEET Plates and sheets of iron or steel , not cut, not pressed and not stamped to non- rectangular shape (except as provided in item 609.17): Coated or plated with metal : 608.01-00 608.14-40  Terne plate and terne coated sheets  Sheets of alloy iron or steel , other than tinplate, tin coated sheets , terne plate and terne coated sheets II Hoop and strip 73 12 CIV c) 73.12-65 0 0  Lead-coated Alloy steel I Bars and rods and hollow mining drill steel ; angles, shapes and sections : 73 15 B Vd) 1 bb) 73.73-74 0 (") ( 8 ) (32 )  Not further worked than clad : Cold-formed or cold-finished 2 bb) 73.73-89 0 0 (8) (32)  Surface-worked (for example , pol ­ ished, coated) other than stainless or heat-resisting Hoop and strip 73 15 B Vic) 1 bb) 73.74-74 (5 ) ( «) (32 )  Not further worked than clad : Cold-rolled Coated or otherwise surface-treated : 73.15 B VI c ) 2 aa ) 73.74-83 (5 ) 0 0)  Stainless or heat-resisting bb) 73.74-89 0 (8) ( 32)  Other No L 202/38 Official Journal of the European Communities 31.7.84 CCT heading No NIMEXE code Description TS USA No Description CATEGORY 8 TINPLATE (NOT INCLUDING BLACK PLATE) 73.12 C III b) 73.12-59 (5) (8) Hoop and strip  Tinned , other than tinplate Plates and sheets of iron or steel , not cut, not pressed , and not stamped to non- rectangular shape (except as provided in item 609.17): Coated or plated with metal Tinplate and tin coated sheets :  Imported for use in the manufacture of maple sap evaporators  Other, valued not over 10 cents per pound  Other, valued over 10 cents per pound 607.96-00 607.97-00 607.99-00 31 . 7 . 84 Official Journal of the European Communities No L 202/39 Footnotes (') Covered if of rectangular section . If three-sixteenths of an inch or over in thickness, excluded if eight inches or less in width or if not in coils . (2 ) If three-sixteenths of an inch or more in thickness, excluded if cut to length, or eight inches or less in width . (4) Excluding 'tool steel ', 'high-speed tool steel ', ' tool steel of the type described in headnote 2 (H) (VII)' and 'chipper knife steel ' as defined in subparagraphs B 2 (H) (V), (VI), (VII ) and (VIII ) of part 2 of schedule 6 of the Tariff Schedules of the United States (annotated). (5 ) Covered if less than three-sixteenths of an inch in thickness . (6) Covered if of rectangular section . ( 7) Covered if hot-rolled . ( 8) Covered if over 12 inches in width . (9) Excluding 'silicon electrical steel ', as defined in subparagraph B 2 (H) ( IX) of part 2 of schedule 6 of the Tariff Schedules of the United States (annotated). ( 10) Excluded if less than 0,0142 of an inch in thickness and if black plate meeting ASTM speci ­ fications A-625 or A-650. ( I2) Covered if of three-sixteenths of an inch or more in thickness . ( I4) Covered if hot-rolled and over eight inches in width or if cold-rolled and over 12 inches in width . ( 16) Covered if clad . ( 18) Excluded if clad . ( 19) Covered if having a maximum cross-sectional dimension of three inches or more. (20) Covered if structural shapes . (21 ) Covered if contains 0,35 % or less lead or sulfur . (22) Covered if contains over 0,35 % lead or sulfur. ( 27) Covered if cross-section , in the form of circles , segments of circles , ovals , isosceles triangles , rectangles, hexagons , octagons or quadrilaterals with only two sides parallel and the other two sides equal , and not hollow. If of rectangular section , covered if three-sixteenths of an inch or more in thickness and eight inches or less in width . If of circular section, covered if over 18,8 mm in diameter, or if 18,8 mm or less in diameter, and not in coils . ( 29) Excluded if cold-formed . (30) Covered if eight inches or less in width . ( 31 ) Covered if cold-rolled . (32) Covered if coated or plated with metal . (33 ) If less than three-sixteenths of an inch in thickness , covered if over 12 inches in width . If three-sixteenths of an inch or more in thickness, covered when cold-rolled if over 12 inches in width and when hot-rolled if over eight inches in width . (34) Excluded if coated , plated or clad with metal . (35 ) Covered if clad, or plated or coated with metal , or otherwise surface-worked . If clad and if less than three-sixteenths of an inch in thickness , covered if over 12 inches in width . If clad or plated or coated with metal and if over three-sixteenths of an inch in thickness, covered if eight inches or more in width when not cold-rolled and if 12 inches or over in width when cold-rolled . If otherwise surface-worked, covered if not in coils , if three-sixteenths of an inch or over in thickness and eight inches or over in width and hot-rolled . (36) Covered if enamelled . (-") Covered if clad . If coated or plated with metal , but not silvered, gilded or platinum plated, covered if three-sixteenths of an inch or over in thickness . (41 ) If three-sixteenths of an inch or over in thickness , excluded if cut to length . (42) If cold-rolled, covered if coated or plated with metal . If hot-rolled, covered if coated or plated with metal or, if not coated or plated with metal , if cut to length . (43) Excluded if silvered, gilded or platinum plated .'